DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1, 26, 89, and 109 in the reply filed on 02/10/2022 is acknowledged.
Claims 71, 73-86, and 141 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/10/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 26, 89, and 109 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090068184 (Gelfand), taken together with US 20060204509 (Harty) and US 20150017723 (Rooney).
Gelfand teaches fusion polypeptides comprising an engineered antibody and a stress protein that bind to antigens with high affinity, are highly immunogenic, and exhibit MHC class I priming (Absract). Gelfind teaches that stress proteins are been particularly effective at eliciting cell mediated immune and humoral immune responses by efficiently presenting antigens to antigen presenting cells and provoking a T cell response [0005].  Gelfind teaches that 
One of skill in the would expect to successfully follow the suggestions of Gelfand because the steps were well known in the art prior to the time the instant application was made. For example, US 20060204509 (Harty) teaches methods of stimulating a specific immune response by loading antigen-presenting cells with an antigen and administering cells to a subject; see Harty, claims 23, 24, 26, and 31. US 20150017723 (Rooney) teaches in vitro expansion of antigen specific T cells by culturing a population of T cells in the presence of: i)dendritic cells which have been pulsed with a peptide/peptide mix relevant to a target antigen, followed by treating a disease by administering the T cells (claim 25). 
Therefore, the methods of claims 1, 26, 89, and 109 are prima facie obvious over Gelfind in view of Harty and Rooney.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C GAMETT. Ph.D., whose telephone number is (571)272-1853.  The examiner can normally be reached on M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 5712722911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL C GAMETT/Primary Examiner
Art Unit 1647